Order entered July 26, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00248-CV

                        YELENA KONKINA, Appellant

                                          V.

  DR. IRINA HAYRAPETYAN AND VALLEY VIEW DENTAL, Appellees

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-02483-C

                                     ORDER

      The reporter’s record in this case is overdue. By postcard dated June 23,

2021, we notified Janet Wright, Official Court Reporter for County Court at Law

No 3, that the reporter’s record was overdue and directed her to file the reporter’s

record within thirty days. The same day, appellant filed a notice with the Court

indicating that she had requested the record and had left multiple messages for Ms.

Wright regarding the reporter’s record.
      To date, the reporter’s record has not been filed and Ms. Wright has not

corresponded with the Court regarding the reporter’s record. Because our records

indicate appellant is entitled to proceed without payment of costs and that she has

requested the record, we ORDER Janet Wright, to file, within FIFTEEN DAYS

of the date of this order, either (1) the reporter’s record; or (2) written verification

no hearings were recorded.

      We DIRECT the Clerk to send copies of this order to:

      Honorable Sally Montgomery
      Presiding Judge
      County Court at Law No. 3

      Janet Wright
      Official Court Reporter
      County Court at Law No. 3

      All parties




                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE